ITEMID: 001-89291
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF BIC v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant, Mr Jozef Bič, is a Slovakian national who was born in 1953 and lives in Košice.
5. On 17 May 1999 the applicant filed an action with the Košice I District Court. He challenged the validity of several legal acts relating to the purchase and subsequent donation of a flat in which he had earlier lived with his former wife.
6. On 19 May 1999 the judge invited the defendants to submit their comments on the action. The applicant was invited to pay the court fee. Two defendants submitted their comments in June and July 1999 respectively.
7. On 27 August 1999 the judge asked the applicant to pay a supplement to the court fee. She also requested files from a different court. The applicant paid the sum due on 8 September 1999.
8. On 7 October 1999 the third defendant submitted comments on the action.
9. A hearing was held on 28 March 2000. The case was adjourned.
10. On 2 May 2000 the court heard the parties. The court admitted a further defendant to the proceedings. That defendant submitted observations on the applicant’s action on 25 May 2000.
11. On 14 July 2000 the case was adjourned as two defendants had to be summoned. The same defendants failed to appear on 26 September 2000. The court imposed a disciplinary fine on one of them as he had failed to excuse his absence.
12. On 24 October 2000 the case was again adjourned due to the absence of the second defendant. It was not established that the summons had been duly served. On 31 October 2000 that defendant informed the court of her new address in the Czech Republic.
13. On 3 December 2001 the judge requested that the second defendant be heard by a Czech court. On 27 February 2002 the Ministry of Justice of the Czech Republic informed the District Court that the defendant resided at her address in Košice (Slovakia) at that time.
14. On 30 April 2002 the District Court dismissed the applicant’s action.
15. The applicant appealed on 30 May 2002.
16. On 7 June 2002 the District Court judge invited the applicant to pay the fee for the appellate proceedings. She also invited the defendants to comment on the appeal. The defendants replied between 20 June 2002 and 11 July 2002.
17. In the meantime, on 19 June 2002, the applicant asked for an exemption from the obligation to pay court fees. On 2 July 2002 the District Court granted the request.
18. The appeal was submitted to the Košice Regional Court on 16 July 2002.
19. The Regional Court held hearings on 10 October 2002 and 7 November 2002. On the latter date it quashed the first-instance judgment. The file was returned to the District Court on 16 December 2002.
20. At the judge’s request of 18 December 2002 the applicant specified his claim on 9 January 2003.
21. On 20 March 2003 the District Court again dismissed the applicant’s action.
22. The applicant appealed on 2 May 2003 and the file was transferred to the Regional Court on 4 July 2003.
23. On 1 March 2004 the Regional Court scheduled a hearing for 18 March, which was later postponed until 22 April 2004.
24. On 22 April 2004 the Regional Court upheld the District Court’s decision on the merits. It quashed the part of the decision as regards costs and remitted the case to the District Court.
25. On 3 June 2004 the file was transferred to the District Court which issued its decision on costs on 28 July 2004.
26. Two of the defendants appealed and the case file was transferred to the Regional Court on 7 October 2004.
27. On 29 December 2004 the Regional Court upheld the District Court’s ruling on costs. The decision was served on the applicant’s lawyer on 2 February 2005, and thus became final.
28. The applicant filed a complaint with the Constitutional Court alleging a violation of Article 6 § 1 of the Convention in that there had been unjustified delays in the proceedings before the District Court.
29. On 11 June 2003 the Constitutional Court found that the District Court had violated the applicant’s right to a hearing without unjustified delay. The Constitutional Court held that the case was not complex and that by his conduct the applicant had not contributed to the length of the proceedings. As to the conduct of the District Court, the Constitutional Court found that it had remained inactive without any justification from 31 October 2000 to 3 December 2001, that is for approximately 13 months.
30. The Constitutional Court noted that the applicant had claimed 80,000 Slovakian in this respect.
VIOLATED_ARTICLES: 6
